DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 
Response to Amendment
The amendment filed on 04/19/2021 has been entered.  Claims 1-16 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-20 remain pending in the application.  The previous rejections of claims 2-4, 6-8, 10-12 and 14-16 under 35 U.S.C. 112(a) are withdrawn based on Applicant’s amendments to these claims. The previous rejections of claims 2, 6, 10 and 14 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to these claims.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-20 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to claims 1-16.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 has been placed in the record and considered by the examiner.

Claim Objections
Claims 3, 6 and 14 are objected to because of the following informalities: 
in claim 3, “wherein the an additional bit” should be changed to --wherein an additional bit--;
in claim 6, “wherein the downlink data on the PDSCH is sequentially received on resources . . .” should be changed to --wherein the downlink data on the PDSCH is sequentially transmitted on resources . . .--; and
in claim 14, “wherein the downlink data on the PDSCH is sequentially received on resources . . .” should be changed to --wherein the downlink data on the PDSCH is sequentially transmitted on resources . . .--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a controller . . . configured to receive recited in claim 9 and a controller . . . configured to transmit in claim 13.  Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Paragraphs [0149] and [0151] of Applicant’s published application discloses that the transmission/reception unit may include an RF transmitter and an RF receiver.  Thus, the controller . . . configured to receive recited in claim 9 is interpreted herein as an RF receiver and the controller . . . configured to transmit recited in claim 13 is interpreted herein as an RF transmitter.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 5, 9 and 13 were amended to recite “the DCI including one bit information associated with a first reserved resource the rate matching pattern.”  There is no support for this limitation in Applicant’s specification as originally filed, and thus the claim amendment adds new matter.  Rate matching is discussed only in paragraphs [111] – [113] of Applicant’s specification as filed and there’s no mention in these paragraphs that DCI includes one bit information associated with the rate matching pattern.  DCI is disclosed throughout the specification, for example, in paragraphs [68], [76] – [79], [90], Table 2, Table 4 etc.  However, none of the disclosure regarding DCI states that the DCI includes one bit information associated with the rate matching pattern.  
	Paragraph [0129] of Applicant’s specification as filed states 
The resource region containing the important information indicated by the control information of the second service type may be indicated in units of frequency and time. Alternatively, the resource region may be indicated in a specific pattern. Alternatively, the resource region may be indicated in association with information previously known by the terminal. For example, whether data information of the second service type is mapped including or excluding the resource region containing the important information known by the terminal may be indicated. Since this operation is divided into two operations, 1 bit is applicable. Additional bits may be used if a plurality of operations other than the operation is required. That is, it is possible to indicate whether the data information of the second service type is mapped by including or avoiding the resource region containing the important information for each interval in which frequency and time resources are subdivided using a plurality of bits.

	Paragraph [0129] describes using 1 bit or multiple bits depending on whether two operations or more than two operations are performed and indicating whether data of a 
	Claims 1, 5, 9 and 13 were also amended to recite “a union of resources corresponding to the rate matching pattern is indicated, by the one bit information, as not available for the PDSCH.  In Applicant’s Remarks, Applicant states that the limitation is supported by paragraph [135] of Applicant’s specification as filed.  However, Applicant’s paragraph [0135] states “The terminal determines that the data of the second service type of the terminal is mapped to the remaining resource region except for resource regions containing important information that is calculated as a union or an intersection or a subset (or a complementary set) of the resource region containing the important information indicated in the control information of the second service type and the resource region containing the important information known by the terminal before the terminal receives the control information of the second service type.”  This paragraph does not disclose a union of resources corresponding to the rate matching pattern indicated by one bit information, as not available for the PDSCH.
	Claims 2-4, 6-8, 10-12 and 14-20 are rejected under § 112(a) due to their dependency on claims 1, 5, 9 and 13.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US PG Pub 2015/0341949 A1, hereinafter “Nagata”), in view of Yum et al. (US PG Pub 2019/0116009 A1, hereinafter “Yum”) as supported by provisional application 62/467248 filed on 03/06/2017.
	Regarding claim 1, Nagata teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message configuring a rate matching pattern (¶ [0073] discloses rate matching table including rate matching patterns signaled to UE from a base station via RRC signaling); receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including bit information associated with the rate matching pattern (¶ [0091] eNB selects the rate matching pattern corresponding to the CoMP transmission mode . . .  and . . . generates downlink control information (DCI), in which bit information corresponding to that rate matching pattern is written in the CIF; FIG. 9; ¶¶ [0115], [0118] disclose CoMP transmission mode limited to DPS and includes, for example, a rate matching pattern TP0 designated by bits 000 that is selected when the PDSCH is transmitted from cell 0 (TP 0) alone); and receiving, from the base station, downlink data on the PDSCH based on the DCI (¶¶ [0091] – [0092] . . . the user terminal UE wherein a union of resources corresponding to the rate matching pattern is indicated, by the one bit information, as not available for the PDSCH 
 (¶ [0118] When CoMP transmission (DPS) is employed, the pattern “TP 0” is selected if the PDSCH is transmitted from cell 0 (TP 0) alone; See FIG. 2A illustrating frame configuration employing rate matching for cell 0 wherein a union of resources (resources in which CRS are transmitted) corresponding to the rate matching pattern TP 0, indicated by bit information 000, are not available for the PDSCH.  Resources where CRSs are allocated reads on union of resources not available for the PDSCH because the PDSCH cannot occupy the resources occupied by CRSs as shown in FIG. 2A;  See also ¶ [0096] which discloses the rate matching patterns that are registered in the rate matching table have been described as patterns that determine the target of rate matching based on resources where CRSs are allocated {resource where CRSs are allocated reads on union of resources not available for the PDSCH because the PDSCH cannot occupy the resources occupied by CRSs as shown in FIG. 2}), and wherein the rate matching pattern is associated with a physical downlink control channel (PDCCH) (¶ [0091] The radio base station apparatus eNB transmits this DCI {which includes the bit information corresponding to the rate matching pattern} to the user terminal UE in the PDCCH).
	Nagata does not explicitly teach the DCI including one bit information associated with the rate matching pattern.
	In analogous art, Yum teaches the DCI including one bit information associated with the rate matching pattern (¶ [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include one bit information associated with the rate matching pattern as taught by Yum.  One would have been motivated 

	Regarding claim 2, the combination of Nagata and Yum, specifically Nagata, teaches wherein the downlink data on the PDSCH is sequentially received on resources allocated by the DCI except for the union of resources corresponding to the rate matching pattern (FIG. 2A illustrating downlink data on the PDSCH (PDSCH RE) is sequentially received in REs corresponding that are not shaded, for example in symbols 2-4, 6-7, 9-11 and 13-14.  The resources are allocated by the DCI correspond to the rate matching pattern TP 0 for cell 0 as explained above for claim 1).

	Regarding claim 3, the combination of Nagata and Yum, specifically Nagata, teaches wherein the an additional bit is included in the DCI, in case there is a plurality of rate matching patterns (FIG. 9 table illustrating multiple bits in CIF corresponding to multiple rate matching patterns).

	Regarding claim 4, the combination of Nagata and Yum, specifically Nagata, teaches wherein the union of resources corresponding to the rate matching pattern is a set of frequency and time resources. (FIG. 2A illustrating union of resources 2-4, 6-7, 9-11 and 13-14 corresponding to the rate matching pattern as explained above for claim 1, whereby the union of resources are resource elements defined by frequency and time resources).

	Regarding claim 5, Nagata teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message configuring a rate matching pattern (¶ [0073] discloses rate matching table including rate matching patterns signaled to UE from a base ; transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including bit information associated with the rate matching pattern (¶ [0091] eNB selects the rate matching pattern corresponding to the CoMP transmission mode . . .  and . . . generates downlink control information (DCI), in which bit information corresponding to that rate matching pattern is written in the CIF; FIG. 9; ¶¶ [0115], [0118] disclose CoMP transmission mode limited to DPS and includes, for example, a rate matching pattern TP0 designated by bits 000 that is selected when the PDSCH is transmitted from cell 0 (TP 0) alone); and transmitting, to the terminal, downlink data on the PDSCH based on the DCI (¶¶ [0091] – [0092] . . . the user terminal UE applies rate matching to the data {i.e. in the PDSCH disclosed in ¶ [0091]} received from the radio base station apparatus eNB), wherein a union of resources corresponding to the rate matching pattern is indicated, by the one bit information, as not available for the PDSCH (¶ [0118] When CoMP transmission (DPS) is employed, the pattern “TP 0” is selected if the PDSCH is transmitted from cell 0 (TP 0) alone; See FIG. 2A illustrating frame configuration employing rate matching for cell 0 wherein a union of resources (resources in which CRS are transmitted) corresponding to the rate matching pattern TP 0, indicated by bit information 000, are not available for the PDSCH.  Resources where CRSs are allocated reads on union of resources not available for the PDSCH because the PDSCH cannot occupy the resources occupied by CRSs as shown in FIG. 2A;  See also ¶ [0096] which discloses the rate matching patterns that are registered in the rate matching table have been described as patterns that determine the target of rate matching based on resources where CRSs are allocated {resource where CRSs are allocated reads on union of resources not available for the PDSCH because the PDSCH cannot occupy the resources occupied by CRSs as shown in FIG. 2}), and wherein the rate matching pattern is associated with a physical downlink control channel (PDCCH) (¶ [0091] The radio base station apparatus eNB transmits this DCI {which includes the .
	Nagata does not explicitly teach the DCI including one bit information associated with the rate matching pattern.
	In analogous art, Yum teaches the DCI including one bit information associated with the rate matching pattern (¶ [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include one bit information associated with the rate matching pattern as taught by Yum.  One would have been motivated to do so to transmit less bits in the DCI when fewer rate matching patterns are indicated, thereby reduce signaling overhead at the network which improves overall network performance.  

	Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal (FIG. 18 user terminal 10) in a wireless communication system (FIG. 16, ¶ [0033]) the terminal comprising: a transceiver configured to transmit and receive a signal (FIG. 18 transmitting/receiving section 103); and a controller . . . configured to receive (FIG. 18 baseband signal processing section 104) as taught by Nagata.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 12 the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5, including a base station (FIG. 17 base station 20) in a wireless communication system (FIG. 16, ¶ [0033]), the base station comprising: a transceiver configured to transmit and receive a signal (FIG. 17 transmitting/receiving section 203); and a controller . . . configured to transmit (FIG. 17 baseband signal processing section 204) as taught by Nagata.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata, in view of Yum, and further in view of You (US PG Pub 2018/0332566, hereinafter “You”).
	Regarding claim 17, the combination of Nagata and Yum, specifically Nagata teaches  wherein the RRC message includes a cell common control message ¶¶ [0073], discloses that the rate matching table including rate matching patterns is signaled to the user terminal via RRC signaling; FIG. 9; ¶¶ [0115], [0118] disclose CoMP transmission mode limited to DPS and includes, for example, a rate matching pattern TP0 designated by bits 000 that is selected when the PDSCH is transmitted from cell 0 (TP 0) alone.  Thus, the RRC signaling including rate matching patterns, where a pattern is designated by bits corresponding to transmission in a cell (i.e. cell 0) is an RRC signaling message that includes a cell common control message (i.e. control common to cell 0)).
	The combination of Nagata and Yum does not explicitly teach wherein the information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH.
	In analogous art, You teaches wherein the information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH (¶ [0232] A DCI format which will be used by the UE to receive an M-PDCCH which schedules a PDSCH may be determined with respect to each operation mode of the UE. For example, if CE Mode A, CE Mode B, or CE Mode C is configured for the UE, it may be assumed that DCI for scheduling the PDSCH is transmitted using DCI format a, DCI format b, and DCI format c (i.e. a specific format among a plurality of formats for scheduling PDSCH), respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagata and Yum to transmit the DCI with a specific format as taught by You.   One would have been motivated to do so in order to increase the efficiency in which a base station transmits control information 

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 17.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 17.
	
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chmeil et al. (US PG Pub 2015/0341920 A1) – discloses change of rate matching modes in presence of channel state information reference signal transmission; and 
Nagata et al. (US PG Pub 2015/0256307 A1) – discloses changing from a first rate matching mode to a second rate matching mode based on user device capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413